Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 5, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because he was not available for employment. Availability for employment during a specific period is a factual question and thus thé board’s determination on this issue must be upheld if it is supported by substantial evidence (e.g. Matter of Herman [Catherwood], 25 AD2d 473). Here, the board could properly conclude on the instant record that following the loss of his employment as a machine cutter in New York City and move to Florida, claimant, aged 67, did not conduct a diligent search for employment. The board could determine that claimant’s job seeking efforts were limited and repetitive and also unrealistic (Matter of Imperato [Levine] 50 AD2d 1014; Matter of Stupell [Levine], 47 AD2d 597). Decision affirmed, without costs. Greenblott, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.